[Cite as State v. Jones, 2022-Ohio-2270.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                              No. 110840
                 v.                               :

JAVIER JONES,                                     :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 30, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-642458-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey Schnatter, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Francis Cavallo, Assistant Public Defender, for appellant.

MARY J. BOYLE, J.:

                   Defendant-appellant, Javier Jones (“Jones”), appeals his convictions

for attempted murder, felonious assault, and having weapons while under disability.

For the following reasons, we affirm.
I.   Facts and Procedural History

               In August 2019, Jones was charged in a 14-count indictment. Counts

1, 4, 7, 9, and 11 charged him with attempted murder in violation of R.C. 2923.02

and 2903.02(A), a first-degree felony. Counts 2 and 5 charged him with felonious

assault in violation of R.C. 2903.11(A)(1), a second-degree felony. Counts 3, 6, 8, 10,

and 12 charged him with felonious assault in violation of R.C. 2903.11(A)(2), a

second-degree felony. Count 13 charged him with improperly discharging a firearm

into a habitation in violation of R.C. 2923.161(A)(1), a second-degree felony.

Count 14 charged him with having weapons while under disability in violation of

R.C. 2923.13(A)(2), a third-degree felony. Each of the counts carried one-year,

three-year, and 54-month firearm specifications.1

               The matter proceeded to a jury trial in June 2021, at which the

following relevant evidence was adduced.

               On May 18, 2019, a group of relatives and friends that included

M.Z.B., M.L.B., K.R., R.M., S.R., F.J., and M.L. (“victims”), were hanging out on the

porch of M.Z.B. and M.L.B.’s apartment (“Apartment F”) in the King Kennedy

housing complex (“King Kennedy”). M.L.B. testified that he and his brother M.Z.B.

had moved to King Kennedy from the Garden Valley housing complex (“Garden

Valley”) a year and a half before the incident and that residents of King Kennedy and


       1 On June 14, 2021, the state deleted the 54-month firearm specifications from all
of the counts and the one- and three-year firearm specifications from Count 14. Jones
elected to have Count 14 tried to the jury based on a stipulated jury instruction that Jones
“ha[d] been adjudicated a delinquent child for the commission of an offense that prevents
him from legally possessing a firearm.”
Garden Valley share a mutual dislike for each other. M.L.B. testified that while the

victims were standing on the porch of Apartment F, a group of young men

approached them and stated that the victims should not be outside. R.M. testified

that one person in this group, known as “Frank” and later identified as Jones, began

arguing with M.L.B. and threatened R.M. with “gun violence.” M.L.B. testified that

he saw a gun in Jones’s waistband. M.L.B. and R.M. both testified that Jones stood

about six to eight feet from the porch, and when the victims refused to go inside,

Jones and his group left the area.

              R.M. testified that the victims then walked to the local recreation

center, where they spent the rest of the day, and returned to the porch of Apartment

F after dark. M.L.B.’s testimony differed from R.M.’s testimony on this point.

M.L.B. recalled that the victims had not spent the day at the recreation center. R.M.

testified that as the victims stood on the porch, he observed Jones walk by and then

return to the area with two young men. R.M. testified that he observed Jones put

on a black hoodie and circle behind another apartment building (“Apartment G”)

located about 60 feet across a courtyard from Apartment F. The porches of

Apartments F and G face each other. M.L.B testified that he saw Jones “peeping” on

them from the corner of Apartment G and, suspecting that shooting was imminent,

tried to push the victims from the porch into Apartment F. R.M. testified that he

observed Jones emerge from the corner of Apartment G and begin shooting at the

victims. M.L.B. testified that K.R. was shot in the leg. K.R. sustained a femoral

fracture from this gunshot wound. M.L.B. testified that his brother M.Z.B. fell where
he stood on the porch, having been shot in the head. M.Z.B. was still on life support

at the time of trial.

                Patrol officers Samuel Pelsnik (“Officer Pelsnik”) and John Foster

(“Officer Foster”) testified that they were the first officers from the Cleveland Police

Department to respond to the shooting and observed that officers from the

Cleveland Metropolitan Housing Authority (“CMHA”) were already on scene. The

officers described that they encountered a lot of commotion when they arrived, with

many King Kennedy residents standing outside screaming and crying. Officers

Pelsnik and Foster testified that the officers struggled to get information while

interviewing witnesses. They learned some information, but witnesses refused to

give their names. Officer Pelsnik attributed their reluctance to fear of reprisals if

they were seen giving information to the police.

                Cleveland Police Detective Mark Peoples (“Detective Peoples”)

testified that 19 officers initially responded to the scene. Detective Peoples testified

that the police recovered four spent shell casings from where Jones was spotted

firing near the porch of Apartment G but found no bullet holes in Apartment F.

Officer Pelsnik testified that one of the victims, F.J., stated that Jones had fired two

shots into the air. R.M. testified that he had named “Frank” as the shooter to one of

the officers on the scene. The name “Frank,” however, did not appear in any police

reports. R.M. testified that after he arrived at Rainbow Babies and Children’s

Hospital (“UH”), where M.Z.B. had been transported following the shooting, R.M.

informed A.H., M.Z.B. and M.L.B.’s mother, that Frank was the shooter. A.H.
testified that she also received social media images from several people purporting

to identify “Frank.” A.H. testified that she sent these images to Cleveland Police

Detective John Vinson (“Detective Vinson”), who had been assigned to investigate

the shooting.

                Detective Vinson testified that he circulated these photos among

Cleveland police detectives and CMHA police, and one CMHA officer who regularly

worked the King Kennedy area identified “Frank” as Jones. Vinson testified that he

arranged a photo array to be blindly administered to R.M. at UH two weeks

following the shooting and R.M. positively identified Jones as the shooter, writing

alongside this identification that he was 100% certain. R.M. also testified that he

was certain Jones was the shooter. Vinson testified that, after repeated attempts to

meet with M.L.B. following the shooting, he was finally able to arrange a photo array

to be blindly administered to M.L.B. a year and four months later, and M.L.B.

positively identified Jones as the shooter. During his testimony, M.L.B. explained

that his delay in identifying Jones as the shooter was that he needed time to process

that his brother M.Z.B. was shot and he feared retaliation from Jones.

                A.H. testified that during trial, she received pictures posted to social

media showing R.M. on the witness stand with an image of a rat crossed out and a

statement that people were going to get “hurt.” A.H. also testified that just before

she took the witness stand, she received an Instagram photo depicting Jones and

captioned “Free Frank” (“‘Free Frank’ photo”). The trial court permitted the “Free

Frank” photo to be shown to the jury but voir dired each juror to ensure that the
threats would be considered solely for witnesses credibility; that each juror

understood Jones took no part in producing the “Free Frank” photo or in causing

this photo to be produced; and that the photo could be used only for the purpose of

identification – that a member of the public who attended the trial believed Jones

was named “Frank.” The trial court removed the person who took the photo and

reiterated that cellphones were not permitted in the courtroom. The trial court also

gave the state and defense an opportunity to voir dire each juror, after which trial

resumed. Jurors were initially concerned that the photos had also shown the jury,

but the trial court reassured each juror that no images were found depicting the

jurors. Counsel for Jones moved for a mistrial based on the admitted testimony

about the threats as well as the “Free Frank” photo. The trial court denied the

motion.

               At the close of the evidence, the state moved to dismiss Counts 7-13

of the indictment, and Count 14 was renumbered as Count 7.              The jury was

instructed and began deliberating in the late afternoon of June 21, 2021. On

June 23, Juror No. 6 requested to step down as jury foreperson, and the jury elected

Juror No. 11 to replace her. The next day, Juror No. 11 arrived to court early to share

with the jury bailiff that Juror No. 4 had been acting aggressively toward other

jurors, especially Juror No. 6 while she was trying to facilitate discussion, and was

not giving the other jurors an opportunity to express their opinions. Later that same

morning, Juror No. 11 sent the following question to the judge through the jury

bailiff: “What happens if the jury can’t reach a unanimous decision?”
                The trial court considered a Howard charge,2 but after discussing the

matter with the parties, chose to suspend deliberations and question several jurors

on the record to learn more about the complaint concerning Juror No. 4. The trial

court also permitted the parties to question the jurors.             The trial court first

questioned Juror No. 11, asking him to relate his complaint about Juror No. 4 and

advising him not to disclose the status of the deliberations. Juror No. 11 stated that

Juror No. 4’s behavior forced them to discontinue deliberating on June 22, because

Juror No. 4 and the former foreperson, Juror No. 6, had started shouting at each

other, after which Juror No. 11 noticed that Juror No. 4’s lip was quivering and his

eyes were watering. Juror No. 11 also stated that in the afternoon of June 23, Juror

No. 4 continued to talk over other jurors and ignored Juror No. 6’s attempts to

facilitate discussion. Some of the other jurors asked Juror No. 4 to be quiet and let

the other jurors speak. Juror No. 4 replied, “Come over here and make me shut up.”

Afterward, Juror No. 6 said she could no longer serve as foreperson. Juror No. 11

noted that Juror No. 4 was telling stories about the 2012 shootings at Chardon High

School, where he witnessed one of his good friends get killed. Juror No. 11 stated

that he had been elected the new foreperson based on how Juror No. 4’s behavior

escalated from day to day. When asked if complaints about Juror No. 4 had anything



       2 See State v. Howard, 42 Ohio St.3d 18, 24, 537 N.E.2d 188 (1989). A Howard
charge reminds deadlocked jurors that their duty is to decide the case if they can
conscientiously do so. Jones v. Cleveland Clinic Found., 161 Ohio St.3d 337, 2020-Ohio-
3780, 163 N.E.3d 501, ¶ 25, citing Ohio Jury Instructions, CV Section 319.07 (Rev. Feb.
25, 2012). The charge challenges the jury to try a final time to reach consensus. Id., citing
State v. Robb, 88 Ohio St.3d 59, 81, 2000-Ohio-275, 723 N.E.2d 1019 (2000).
to do with removing barriers to a unanimous decision, Juror No. 11 stated that the

issue stemmed from Juror No. 4’s behavior, not his position on the case.

               The trial court then questioned Juror No. 4, who admitted that

several jurors were yelling at each other. The trial court removed Juror No. 4 to a

separate room and questioned Juror No. 6, cautioning her not to reveal anything

about the deliberations. Juror No. 6 stated that Juror No. 4 was monopolizing

discussion, became agitated whenever she tried to keep him on point, and refused

to follow turn-taking strategies (such as passing a ball or raising hands) that the

jurors had agreed to use to make their deliberations orderly and respectful. Juror

No. 6 recalled that Juror No. 4 had initially offered to serve as foreperson and

reluctantly agreed to Juror No. 6’s serving in that role. Juror No. 6 said she decided

to step down because of the personality conflict between her and Juror No. 4, which

was impeding the jury’s progress. Juror No. 6 added that the issue had nothing to

do with Juror No. 4’s position on the issues of the case, but rather his manner of

engaging in deliberations was causing others to disengage.

               After this colloquy, the trial court resolved to remove Juror No. 4 and

replace him with an alternate. The parties agreed to his removal. After his removal,

Juror No. 4 threatened to expose the deliberations to the public. The trial court

reminded Juror No. 4 of the direction not to disclose the deliberations’ substance

and advised him that he could be held in contempt if he did so. Juror No. 4 agreed

not to disclose and was subsequently removed. Deliberations began anew with the

alternate juror.
               The following day, June 25, 2021, the jury reached a guilty verdict on

Counts 1-7 and their accompanying specifications. The state elected to proceed to

sentencing on Counts 1 and 4. Counts 2 and 3 merged with Count 1, and Counts 5

and 6 merged with Count 4. The trial court advised that a presentence investigation

report was ordered but delayed by the probation department because Jones had

another case pending before the court. Jones elected to proceed to sentencing

without the presentence investigation report. When given a chance to address the

court, Jones professed his innocence and raised concerns about the “Free Frank”

photo admitted at trial, the trial court’s removal of Juror No. 4, and K.R.’s failure to

appear at trial.3    The trial court sentenced Jones to 6 years on the firearm

specifications associated with Counts 1 and 4, to be served consecutively and prior

to an indefinite sentence of 10-15 years pursuant to the Reagan Tokes Law on the

underlying attempted murder charge in Count 1, a consecutive term of 5 years on

the attempted murder charge in Count 4, and a concurrent term of 36 months for

having weapons while under disability in Count 7.4 The trial court advised Jones

that he was subject to a mandatory 5-year term of postrelease control and credited

him with 763 days of jail time. After consulting with the parties, the trial court

decided that the procedure for determining whether Jones must register as a violent

offender was improperly handled and therefore dismissed that requirement.


      3  M.L.B. and R.M. were the only two victims to testify at trial. At the time of the
trial, M.Z.B. remained on life support, a material witness warrant had been issued for K.R.
but K.R. never appeared, F.J. was deceased, and the remaining victims refused to testify.
        4 Counsel for Jones had objected to the Reagan Tokes advisement at his

arraignment.
              Jones now appeals this judgment, raising four assignments of error

for review:

      Assignment of Error I: Mr. Jones’s convictions were against the
      manifest weight of the evidence.

      Assignment of Error II: The trial court denied Mr. [Jones] the right to
      fair trial by admitting numerous pieces of irrelevant and unfairly
      prejudicial evidence of witness intimidation that was not connected to
      him in any way.

      Assignment of Error III: The trial court abused its discretion and
      denied Mr. [Jones] the right to fair trial by improperly removing a
      seated juror during deliberations.

      Assignment of Error IV: The trial court imposed an unconstitutional
      sentence under SB 201 in violation of appellant’s rights under the Fifth,
      Sixth, and Fourteenth Amendments to the U.S Constitution and
      Section I of the Ohio Constitution.

II. Law and Analysis

      A. Weight of the Evidence

              In his first assignment of error, Jones argues that his convictions are

against the manifest weight of the evidence because the state produced no physical

evidence tying Jones to the shooting and R.M., the state’s primary identification

witness, offered testimony that was inconsistent with M.L.B.’s testimony and the

testimony of the Cleveland police officers and detectives. The state argues that two

witnesses separately identified Jones as the shooter, and the absence of physical

evidence and minor inconsistencies in the witnesses’ testimony do not render the

convictions against the manifest weight of the evidence.

              A challenge to the weight of the evidence questions whether the state

has met its burden of persuasion. State v. Bowden, 8th Dist. Cuyahoga No. 92266,
2009-Ohio-3598, ¶ 13, citing State v. Thompkins, 78 Ohio St.3d 380, 390, 678

N.E.2d 541 (1997). “‘[W]eight of the evidence involves the inclination of the greater

amount of credible evidence.’” State v. Harris, 8th Dist. Cuyahoga No. 109060,

2021-Ohio-856, ¶ 32, quoting Thompkins at 387. “Under the manifest weight-of-

the-evidence standard, a reviewing court must ask the following question: whose

evidence is more persuasive — the state’s or the defendant’s?” State v. Williams,

8th Dist. Cuyahoga No. 108275, 2020-Ohio-269, ¶ 86, citing State v. Wilson, 113

Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25. The reviewing court must

consider all the evidence in the record, all reasonable inferences therefrom, and the

credibility of the witnesses to determine “‘whether in resolving conflicts in the

evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.’”

Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st

Dist.1983). “‘The discretionary power to grant a new trial should be exercised only

in the exceptional case in which the evidence weighs heavily against the conviction.’”

Thompkins at 387, quoting Martin at 175.

              Jones first argues that there was no physical evidence tying him to the

crime. This court has repeatedly held, however, that “‘a lack of physical evidence,

standing alone, does not render a defendant’s conviction against the manifest weight

of the evidence.’” State v. Johnson, 8th Dist. Cuyahoga No. 109041, 2020-Ohio-

5255, ¶ 78, quoting State v. Robertson, 8th Dist. Cuyahoga No. 106279, 2018-Ohio-

2934, ¶ 32; State v. Payne, 8th Dist. Cuyahoga No. 105965, 2018-Ohio-1399, ¶ 30.
              Jones also argues that although the shooter was alleged to have worn

a black hoodie and used a particular handgun, neither the hoodie nor the handgun

was ever recovered, and no forensic evidence or circumstantial evidence connects

Jones to the shooting.

              “Direct evidence exists when ‘a witness testifies about a matter within

the witness’s personal knowledge such that the trier of fact is not required to draw

an inference from the evidence to the proposition that it is offered to establish.’”

State v. Wachee, 8th Dist. Cuyahoga No. 110117, 2021-Ohio-2683, ¶ 36, quoting

State v. Cassano, 8th Dist. Cuyahoga No. 97228, 2012-Ohio-4047, ¶ 13. Conversely,

“circumstantial evidence requires ‘the drawing of inferences that are reasonably

permitted by the evidence.’” Id., quoting id. “‘Circumstantial evidence is proof of

facts by direct evidence from which the trier of fact may infer or derive by reasoning

other facts in accordance with the common experience of mankind.’” Id., quoting

State v. Hartman, 8th Dist. Cuyahoga No. 90284, 2008-Ohio-3683, ¶ 37. “Like any

fact, the state can prove the identity of the perpetrator by either circumstantial or

direct evidence.” Id. at ¶ 38, citing State v. Tate, 140 Ohio St.3d 442, 2014-Ohio-

3667, 19 N.E.3d 888, ¶ 15. “Circumstantial evidence and direct evidence inherently

possess the same probative value.” State v. Jenks, 61 Ohio St.3d 259, 259, 574

N.E.2d 492 (1991), paragraph one of the syllabus.

              Here, the state offered both direct and circumstantial evidence that

Jones was the shooter. R.M. and M.L.B. both testified that Jones had confronted

and threatened them several hours before the shooting. R.M. testified that Jones
approached them, began arguing with M.L.B., and threatened R.M. with “gun

violence.” M.L.B. testified that he observed a gun in Jones’s waistband. Both R.M.

and M.L.B. testified that Jones returned later that night, circled and emerged from

the corner of Apartment G, and began shooting at them from the porch area of

Apartment G. Four spent shell casings were recovered from this area. One bullet

struck M.Z.B. in the head. Another bullet struck K.R in the leg. Officer Pelsnik

testified that one of the victims, F.J., stated that Jones had fired two shots into the

air.

               Through this testimony, the state presented direct evidence that

Jones was the shooter and fired at least two shots at the victims. Using the four

spent shell casings recovered from the scene, the state presented circumstantial

evidence showing approximately where Jones was standing when he fired upon the

victims. That the police recovered only two bullets from the victims corroborates

Officer Pelsnik’s testimony that one of the victims, F.J., who was deceased at the

time of trial, stated that Jones had fired two shots into the air. Even though the

police did not recover the black hoodie or the gun, the state presented not only direct

evidence that Jones was the shooter, but also circumstantial evidence of how the

shooting unfolded.

               Jones next argues that R.M., the state’s primary identification

witness, offered inconsistent testimony. Jones contends that R.M.’s testimony that

the victims had returned to Apartment F from the recreation center shortly before
the shooting conflicted with M.L.B.’s testimony that they were not at the recreation

center that evening.

                 At trial, Jones attempted to impeach R.M.’s testimony with testimony

of a recreation-center employee who would testify to the recreation center’s hours

of operation on the day of the shooting. During the proffered testimony, this witness

stated that while the recreation center was closed well before dark, people from the

community were not prohibited from visiting the recreation center’s grounds. The

trial court rejected Jones’s attempt to impeach R.M. Based on this proffer, it is not

entirely clear from the record that R.M.’s and M.L.B.’s testimony is inconsistent

because R.M.’s testimony that the victims had visited the recreation center could

mean that they had visited the location surrounding the recreation center, and

M.L.B.’s testimony that they had not visited the recreation center could mean that

the victims had not gone inside the recreation center. This distinction was never

clarified at trial.

                 Also, the alleged inconsistency concerning whether the victims were

at the recreation center before returning to the porch of Apartment F, where the

shooting occurred, involves a collateral matter that is inconsequential in answering

the central question of whether Jones was the shooter. See State v. Beatty, 8th Dist.

Cuyahoga No. 54431, 1988 Ohio App. LEXIS 4706, 13-14 (Dec. 1, 1988) (collateral

issues receive less weight). In contrast to this collateral matter, R.M.’s and M.L.B.’s

testimony is consistent concerning more essential matters, such as Jones’s actions

on the day of the shooting and Jones’s identity as the shooter. R.M. and M.L.B. both
testified that Jones confronted them as they stood with the other victims on the

porch of Apartment F; that Jones carried a gun and stood six to eight feet away when

he threatened them; and that Jones returned to the area later in the day, emerged

from the corner of Apartment G, and began shooting at them.

              Jones also maintains that R.M.’s testimony that he related Frank’s

name to the police on the night of the shooting conflicts with police reports and

testimony that the police received no information about the shooter’s identity that

night. Officers Pelsnik and Foster, however, both testified to the commotion they

witnessed when they arrived at King Kennedy following the shooting. The officers

stated that people were shouting and crying. The officers also testified that people

were fearful of being seen talking to police and withheld identifying information. It

is not surprising under these circumstances that if the name “Frank” were raised, it

might not have made it into a police report. Also, R.M. testified that he informed

A.H. of Frank’s name at the hospital later that night, and shortly after, A.H. relayed

this information, as well as social-media photos identifying Frank as Jones, to

Detective Vinson.

              The inconsistencies Jones raises do not undermine R.M.’s credibility

enough to overcome R.M.’s and M.L.B.’s separate identifications of Jones as the

shooter. Nor do these inconsistencies establish that the jury clearly lost its way in

finding that Jones was the shooter. See State v. Patterson, 2017-Ohio-8318, 99

N.E.3d 970, ¶ 19 (8th Dist.), quoting State v. Phillips, 8th Dist. Cuyahoga No.

103325, 2017-Ohio-1284, ¶ 33, quoting State v. Hill, 8th Dist. Cuyahoga No. 99819,
2014-Ohio-387 (“‘“[a] conviction is not against the manifest weight of the evidence

solely because the [factfinder] heard inconsistent testimony”’”).

              Therefore, Jones’s first assignment of error is overruled.

      B. Witness-Intimidation Evidence

              In his second assignment of error, Jones argues that the trial court

deprived him of a fair trial by admitting evidence of witness intimidation as well as

the “Free Frank” photo. Jones contends that the trial court improperly relied on

State v. Grimes, 1st Dist. Hamilton No. C-030922, 2005-Ohio-203, to support

admission of this evidence. Specifically, Jones contends that Grimes stands for the

proposition that evidence of witness intimidation unconnected to the defendant can

still be admitted to bolster witnesses’ credibility by explaining why these witnesses’

stories have changed or why they did not immediately come forward with

information about the crime. Jones maintains that admitting testimony about

threats in the instant case inverts the usual causal analysis for witness intimidation

because, here, that evidence surfaced inside the courtroom and during trial, not

outside the courtroom and before trial, which is usually the time when threats cause

witnesses to change their stories or withhold information. Jones distinguishes the

instant case because R.M. and A.H. never changed their stories, and R.M.

immediately identified Jones as the shooter. Jones argues that the trial court erred

in denying his motion for a mistrial based on the admitted evidence. The state

argues that the evidence was offered to support the witnesses’ credibility and show
that Jones was known as “Frank” to at least one other person than the state’s

witnesses.

               A trial court has broad discretion to grant or deny a motion for a

mistrial and will not be reversed on appeal absent an abuse of discretion. State v.

Shine, 2018-Ohio-1972, 113 N.E.3d 160, ¶ 43 (8th Dist.), citing State v. Iacona, 93

Ohio St.3d 83, 100, 752 N.E.2d 937 (2001), citing State v. Sage, 31 Ohio St.3d 173,

182, 510 N.E.2d 343 (1987). “A mistrial should not be declared in a criminal case

merely because some error or irregularity has occurred unless the substantial rights

of the accused or the state have been adversely affected.” State v. Smith, 8th Dist.

Cuyahoga No. 70855, 1997 Ohio App. LEXIS 3760, 40 (Aug. 21, 1997).

               A trial court also has broad discretion concerning the admission of

evidence. State v. Harris, 8th Dist. Cuyahoga No. 102855, 2016-Ohio-391, ¶ 14,

citing State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-Ohio-2175.

      “The decision whether to admit or exclude evidence is subject to review
      under an abuse of discretion standard, and absent a clear showing that
      a trial court abused its discretion in a manner that materially prejudices
      a party, an appellate court will not disturb an evidentiary ruling. An
      abuse of discretion connotes more than an error in law or judgment,
      but instead demonstrates perversity of will, passion, prejudice,
      partiality, or moral delinquency. When applying the abuse of
      discretion standard, an appellate court may not substitute its judgment
      for that of the trial court.”

Id., quoting Pappas v. Ippolito, 177 Ohio App.3d 625, 2008-Ohio-3976, 895 N.E.2d

610, ¶ 19 (8th Dist.).

               Testimony that a witness fears reprisal for testifying is admissible

because it is relevant to the witness’s credibility. State v. Payne, 8th Dist. Cuyahoga
No. 107825, 2019-Ohio-4158, ¶ 52.          “This rule applies equally to third-party

intimidation that renders a witness reluctant to testify[.]” State v. Gibson, 8th Dist.

Cuyahoga No. 103958, 2016-Ohio-7778, ¶ 14, citing People v. Mendoza, 52 Cal.4th

1056, 132 Cal.Rptr.3d 808, 263 P.3d 1 (2011) (“[e]vidence that a witness is afraid to

testify or fears retaliation for testifying is relevant to the credibility of that witness

and is therefore admissible”).

               Here, Officers Pelsnik and Foster testified that they struggled to

obtain information from King Kennedy residents due in part to their fear of reprisals

if they were seen cooperating with the police. M.L.B. testified that despite Detective

Vinson’s repeated attempts to schedule an interview so that he could identify the

shooter, M.L.B. delayed this meeting for a year and four months due in part to his

fear of retribution. Before testifying, A.H. had expressed repeated concerns to the

assistant prosecutor that she feared for her and M.L.B.’s safety and had even

considered leaving the courthouse before testifying. She stated that shortly before

she testified, she received threats and concerning images forwarded to her by M.L.,

who, along with several other witnesses, was present during the shooting but refused

to testify.

               Similarly, in Grimes, 2005-Ohio-203, several witnesses to a shooting

reluctantly testified at trial and one witness offered inconsistent testimony. The

latter witness had identified the defendant as the shooter in a previously recorded

statement but testified at trial that she did not see the defendant do anything. The

state introduced the recorded statement, which also included allegations that the
defendant’s family had threatened the witness and had likely intimidated other

witnesses. The recording was played for the jury. The defendant moved for a

mistrial, which the trial court denied.

               On appeal, the First District upheld the trial court’s denial of the

motion because the trial court had given the jury a limiting instruction that the

recording could only be used for the purpose of identification. The First District

overruled the defendant-appellant’s contention that the trial court had improperly

permitted the state to allude to witness intimidation by the defendant’s family and

friends. The First District reasoned that although “[i]t was never alleged that [the

defendant] himself attempted to intimidate any witness,” id. at ¶ 55, “the references

to witness intimidation were not improper because they were offered to demonstrate

why the witnesses’ stories had changed, and why some of the witnesses had not

immediately come forward to the police with information about the shooting.” Id.

at ¶ 56. The First District cited to State v. Carillo, 2d Dist. Clark No. ooCA0025,

2000 Ohio App. LEXIS 4727, (Oct. 13, 2000), in which the trial court had admitted

witness-intimidation evidence to bolster the witnesses’ credibility. Id. at ¶ 57. The

First District similarly reasoned that evidence of witness intimidation is admissible

“to show that the problem was not the with the evidence, but with the witnesses’

hesitance.” Id. at ¶ 58.

               Consistent with Grimes, the trial court in the instant case admitted

the evidence so that the state could explain why witnesses such as K.R. and M.L. did

not appear at trial; why it took M.L.B. more than a year to meet with Detective
Vinson and identify his brother’s shooter; and why A.H. was reluctant to testify.

Further, to limit any prejudice to Jones, the trial court voir dired each juror to make

sure they understood Jones had nothing to do with the threats or images, the threats

could only be used when considering the witnesses’ credibility, and the “Free Frank”

photo could only be used for purposes of identification – that a member of the public

believed Jones was named “Frank.” Although A.H. testified that she received a

picture of R.M. on the witness stand, which included an image of a crossed-out rat

and stated that people were going to get “hurt,” this picture was never admitted into

evidence.

               Jones construes Grimes, 2005-Ohio-203, as permitting evidence of

witness intimidation unconnected to the defendant in either of two narrow

circumstances: (1) to explain why witnesses changed their stories, and (2) to explain

why witnesses did not immediately come forward. Jones argues that neither of these

circumstances is present in this case because there was no allegation that the

witnesses changed their stories, and the identification witnesses testified that they

immediately came forward with information about the shooter, which shows that

they did not fear retaliation.

               At trial, however, Jones cast doubt on whether R.M. had talked to the

police on the night of the shooting, observing that the officers who testified did not

recall that anyone had identified the shooter, the name of “Frank” did not appear in

any police reports, the photo array in which R.M. identified Jones as the shooter

followed the shooting by a full two weeks, and the identification had been initiated
by Detective Vinson, not R.M. Jones also cast doubt on whether R.M. and M.L.B.

told A.H. that “Frank” was the shooter after they arrived at the hospital following

the shooting. A.H. testified that she had spoken with several people who witnessed

the shooting, including her son M.L.B., but she was unable to get them to speak with

Detective Vinson or the assistant prosecutor. Eventually, M.L.B. met with Detective

Vinson a year and four months following the shooting and identified Jones as the

shooter. Jones even asked A.H. at trial why it had taken her several hours to relay

to Detective Vinson that R.M. and M.L.B. had identified “Frank” as the shooter after

they arrived to the hospital following the shooting.

               Jones’s questions were intended to undermine the credibility of each

witness, the implication being that if any of the witnesses could identify the shooter,

why had they waited so long to make that identification to the police? The state

anticipated that at least two other witnesses would testify, but neither appeared.

K.R., the second shooting victim, did not appear despite the trial court’s issuing a

material-witness warrant to secure his appearance. M.L. also did not appear even

though the state announced her appearance in its opening statement. The state

offered evidence of witness intimidation not just to explain why these witnesses

never came forward, but also to explain why the witnesses who did come forward

did so reluctantly, after a period that Jones highlighted at trial as an unreasonable

delay, and only following Detective Vinson’s repeated attempts to reach them.

               Jones also argues that the trial court misapplied Grimes, 2005-Ohio-

203, because in the instant matter, the evidence of witness intimidation surfaced at
trial, after the witnesses testified (as was the case with R.M. and M.L.B.), or just

before a witness testified (as was the case with A.H.), whereas Grimes concerned

evidence of witness intimidation prior to trial. In this case, however, the timing of

the witness-intimidation evidence is irrelevant because the evidence merely

corroborated M.L.B.’s prior testimony that he feared retaliation for identifying the

shooter and A.H.’s testimony that she, too, feared for her and her son’s safety.

M.L.B.’s and A.H.’s prior testimony also weakens Jones’s contention that admitting

the witness-intimidation evidence resulted in unfair prejudice because the jury had

already heard the witnesses say that they feared retaliation for testifying. The trial

court also limited any prejudice to Jones when it questioned each juror on the

record, and each juror stated that he or she would judge the case fairly and

impartially and use the evidence as instructed. See State v. Stallings, 89 Ohio St.3d

280, 297, 2000-Ohio-164, 731 N.E.2d 159, quoting State v. Phillips, 74 Ohio St.3d

72, 89, 1995-Ohio-171, 656 N.E.2d 643. (“‘A juror’s belief in his or her own

impartiality is not inherently suspect and may be relied upon by the trial court.’”).

               A trial court is best positioned to determine the impact of a spectator’s

actions on jury deliberations. State v. Burnett, 8th Dist. Cuyahoga No. 79432, 2002

Ohio App. LEXIS 1948, 13-14 (Apr. 25, 2002), citing State v. Bradley, 3 Ohio St.2d

38, 40-41, 209 N.E.2d 215 (1965). Here, the trial court reviewed the evidence,

evaluated the effect of the evidence on each juror, and instructed the jury in order to

insulate Jones from potential prejudice. See State v. Alexander, 8th Dist. Cuyahoga

No. 106556, 2019-Ohio-451, ¶ 39 (“A trial court can minimalize potential prejudice
by limiting instructions * * * before submitting the case to the jury.”). Therefore, the

trial court did not abuse its discretion in denying Jones’s motion for mistrial or in

admitting testimony of witness intimidation for the purpose of determining the

witnesses’ credibility as well as the “Free Frank” photo for the purpose of identifying

“Frank” as Jones, which the trial court limited to the “belief” of a single spectator at

trial.

               Accordingly, Jones’s second assignment of error is overruled.

         C. Removal of a Juror from Deliberations

               In his third assignment of error, Jones argues that the trial court

abused its discretion and deprived him of a fair trial by removing Juror No. 4 from

the jury deliberations. Jones contends that the jury appeared to be deadlocked when

issues involving Juror No. 4 emerged, and the day after Juror No. 4 was removed,

the jury returned a guilty verdict, resolving the apparent deadlock. Jones maintains

that Juror No. 4 could not be removed absent evidence of misconduct and the trial

court erred by removing Juror No. 4 instead of issuing a Howard charge. The state

argues that the parties and the trial court all agreed that Juror No. 4’s

confrontational behavior during the jury’s deliberations warranted his removal. The

state also argues that the trial court separately questioned the former foreperson and

newly elected foreperson to make sure their complaints about Juror No. 4 were not

calculated to remove a barrier to unanimity, and both jurors agreed that it was Juror

No. 4’s behavior, not his position on the case, that gave rise to the complaint.
                 Because the parties agreed to Juror No. 4’s removal, we review the

removal for plain error. When a party fails to object to an error in the trial court, a

reviewing court may only notice plain errors or defects affecting substantial rights.

Crim.R. 52(B). A reviewing court is subject to three limits when correcting plain

error:

         “First, there must be an error, i.e., a deviation from the legal rule. * * *
         Second, the error must be plain. To be ‘plain’ within the meaning of
         CrimR. 52(B), an error must be an ‘obvious’ defect in the trial
         proceedings. * * * Third, the error must have affected ‘substantial
         rights[,]’ * * * mean[ing] that the trial court’s error must have affected
         the outcome of the trial.”

State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 16, quoting

State v. Barnes, 94 Ohio St.3d 21, 27, 2002-Ohio-68, 759 N.E.2d 1240. Reversal is

warranted if the party asserting the error can show that “but for the error, the

outcome of the trial clearly would have been otherwise.” State v. Long, 53 Ohio

St.2d 91, 372 N.E.2d 804 (1978), paragraph two of the syllabus. Plain error should

be noticed “with the utmost caution, under exceptional circumstances[,] and only to

prevent a manifest miscarriage of justice.” Id. at paragraph three of the syllabus.

                 Both R.C. 2945.29 and Crim.R. 24(G) address removal of jurors

during criminal trials. State v. Zaragoza, 2d Dist. Montgomery No. 26706, 2016-

Ohio-144, ¶ 18, citing State v. Cunningham, 2d Dist. Clark No. 10-CA-57, 2012-

Ohio-2794, ¶ 45.

         R.C. 2945.29 permits a court to replace a juror with an alternate “[i]f,
         before the conclusion of the trial, a juror becomes sick, or for other
         reason is unable to perform his duty[.]” Crim.R. 24(G)(1) similarly
         provides that alternate jurors “shall replace jurors who, prior to the
      time the jury retires to consider its verdict, become or are found to be
      unable or disqualified to perform their duties.” Moreover, “[a]s of
      2008, Crim.R. 24(G)(1) allows the court to replace a juror after
      deliberations have begun.” State v. Hunt, 10th Dist. Franklin No.
      12AP-103, 2013-Ohio-5326, P 71. “However, '[i]f an alternate replaces
      a juror after deliberations have begun, the court must instruct the jury
      to begin its deliberations anew.’” Id., quoting Crim.R. 24(G)(1).

Id.

              “A trial judge is empowered to exercise ‘sound discretion to remove a

juror and replace him with an alternate juror whenever facts are presented which

convince the trial judge that the juror’s ability to perform his duty is impaired.’”

State v. Brown, 2d Dist. Montgomery No. 24541, 2012-Ohio-1848, ¶ 46, quoting

State v. Hopkins, 27 Ohio App.3d 196, 198, 500 N.E.2d 323 (11th Dist.1985); see

also State v. Taylor, 2d Dist. Montgomery No. 28463, 2020-Ohio-3481, ¶ 18. A

court abuses its discretion when its decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). A decision is unreasonable when “‘no sound reasoning process * * * would

support that decision.’”   AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

              Here, two days after jury deliberations began, the trial court learned

that Juror No. 6, the original foreperson, decided to step down. The next day, Juror

No. 11, the newly elected foreperson, informed the bailiff that Juror No. 4 was

behaving aggressively toward other jurors and asked what happens if the jury cannot

reach a unanimous verdict. The trial court considered issuing a Howard charge, but

after reviewing the matter with the parties, suspended jury deliberations and
separately questioned Juror Nos. 11, 4, and 6 to learn more about the issue involving

Juror No. 4 before further instructing the jury. The trial court advised each juror

not to disclose any part of their deliberations.

               Both Juror Nos. 11 and 6 stated that Juror No. 4 was monopolizing

deliberations, talking over other jurors, and at some points shouting at other jurors.

When asked to be quiet and let other jurors speak, Juror No. 4 replied, “Come over

here and make me shut up.” Juror No. 11 noted that Juror No. 4 was particularly

hostile to the former foreperson, had shouted at her on one occasion, and afterwards

sat down, his lip quivering and his eyes watering. This confrontation forced the jury

to discontinue deliberations and reconvene the following day. Both Juror Nos. 11

and 6 explained that even after implementing turn-taking rules and electing a new

foreperson to facilitate discussion, Juror No. 4 remained aggressive, causing other

jurors to disengage from deliberations. When asked if Juror No. 4 presented a

barrier to a unanimous verdict, Juror Nos. 11 and 6 both stated that it had nothing

to do with his position but rather with his manner of engaging in deliberations.

Juror No. 11 attributed Juror No. 4’s emotional outbursts to Juror No. 4’s sharing

that he had witnessed a close friend die during the shootings at Chardon High School

in 2012, which the trial court’s review of the record showed that Juror No. 4 had not

disclosed during voir dire before the jury was empaneled. The trial court therefore

elected to replace Juror No. 4 with an alternate and advised the jury that they had

to begin deliberations anew.
              The record reveals that the trial court did not abuse its discretion

when it replaced Juror No. 4 with an alternate based on its findings that Juror No.

4 was dominating the deliberations despite several attempts to establish rules for

turn-taking, was aggressive to the point of physical confrontation with other jurors,

was disruptive to the deliberations, and was not entirely honest during voir dire. See

Zaragoza, 2016-Ohio-144, at ¶ 23 (juror was removed after having been found

unstable, disruptive to deliberations, and a safety threat to female jurors); see also

State v. Segines, 8th Dist. Cuyahoga No. 89915, 2008-Ohio-2041, ¶ 66 (juror was

removed for exhibiting odd behavior and not being entirely forthcoming). The trial

court and parties were in the best position to judge the jurors’ demeanor during

questioning. State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-5059, 796 N.E.2d 506,

¶ 42, citing State v. Glover, 35 Ohio St.3d 18, 20, 517 N.E.2d 900 (1988). After

questioning the jurors, the trial court and the parties both agreed that Juror No. 4’s

removal was necessary. For the foregoing reasons, the trial court’s decision to

remove Juror No. 4 was not an obvious defect in the trial proceedings, and even if it

were, Jones has not demonstrated that it affected the outcome of the trial.

              Accordingly, Jones’s third assignment of error is overruled.

      D. Constitutionality of the Reagan Tokes Law

              In his fourth assignment of error, Jones argues that his indefinite

sentence under the Reagan Tokes Law violates (1) the constitutional right to a trial

by jury, (2) the separation of powers doctrine, and (3) due process. Our en banc
decision in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.), overruled

the same challenges to the Reagan Tokes Law that Jones raises in this appeal.

               Therefore, Jones’s fourth assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_____________________________
MARY J. BOYLE, JUDGE

MICHELLE J. SHEEHAN, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR